 VIRGINIA CONCRETE CO.. INC.Virginia Concrete Company, Inc. and Drivers. Chauf-feurs and Helpers, Local Union 639, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 5-CA-8860August 15. 1978DECISION AND ORDERBY CAtIRM1AN FANNING ANt) MtIMBFRS JINKINSAND PlNI.O()On May 12. 1978, Administrative Law Judge Her-bert Silberman issued the attached Decision in thisproceeding. Thereafter, the Charging Party filed ex-ceptions and a brief, and Respondent filed an an-swering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended. the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and hereb\orders that the complaint be, and it hereb! is. dis-missed in its entirety.IThe Charging Parts has excepted to certain credlhiilt findings mdiic hithe Administrative L.aws Judge It is the Board's established polic noi tooverrule an Administrative law Judge's resolutions Wsith respect Io credlbili-ty unless the clear preponderance of all of the relevant esidcnce co..lilnce¢.us that the resolutions are incorrect. Slandalrd Drl u all Pr-i,,l/,. l ..91NLRB 544 11950. enid 188 F2d 362 (( A 3 1951) we haie c.rcflllsexamined the record and find no basis for reversing hi, I ndingsDECISIONSTATEMENT OF THE CASFEHERBERT SILBERMAN. Administrative Law Judge: Upon acharge and an amended charge of unfair labor practicesfiled on September 9 and October 1, 1977. respectively. byDrivers. Chauffeurs and Helpers. Local Union 639. affiliat-ed with International Brotherhood of Teamsters. Chauf-feurs, Warehousemen and Helpers of America, hereincalled the Union, a complaint, dated November 11, 1977.was issued alleging that Virginia Concrete Compan., Inc..herein called the Company, has engaged in and is engagingin unfair labor practices within the meaning of Section8(a( 1) and (5) of the National Labor Relations Act, asamended. In substance, the complaint, as amended at thehearing, alleges that the Company threatened employeesthat it would subcontract its carpentry shop work unless anemployee grievance was withdrawn; promised an employeea better job if his grievance is withdrawn, refused to pro-cess the discharge grievance of employee Scott Brodersen:backdated the discharge notice given to Scott Brodersen inorder to prevent a timely grievance from being filed on hisbehalf, and bypassed the Union by negotiating directlywith the employees in a unit covered by a collective-bar-gaining agreement with the Union. Respondent filed ananswer to the complaint denying that it has engaged in thealleged unfair labor practices. A hearing in this proceedingwas held in Washington, D.C., on March 13 and 14, 1978.Thereafter, briefs were filed with the Administrative LawJudge on behalf of General Counsel and Respondent.Upon the entire record in this case, and from ms obser-vation of the witnesses and their demeanor. I make thefollowing:FNINDINS O FA( II THE BI:SINFSS OF RFSPONDENIRespondent. a Virginia corporation which maintains itsprincipal office and place of business in Springfield. Vir-ginia, manufactures reads-mix concrete, sand, and gravelat various facilities within the State of Virginia. During the12 months preceding the issuance of the complaint, theCompany purchased materials and supplies valued in ex-cess of $50,000. which were shipped to its Virginia facilitiesthrough channels of interstate commerce from points locat-ed outside the State of Virginia. The complaint alleges. Re-spondent admits, and I find that Respondent is an em-ploser within the meaning of Section 2(2) engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.11 TIHE I ABOR ORGANIZATION INVOLI'EDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.111 THE Al i (;1 [) D UNFAIR LABOR PRA('ICESDuring the times material hereto the Comapny and theUnion have been parties to a collective-bargaining agree-ment effective from MaN 15, 1975, through May 14. 1978,covering a described unit of employees which included em-ployees Joseph D. Woodward and Scott R. Brodersen. Thecontract contains a grievance procedure and provision forarbitration of grievances which are not settled. The griev-ance procedure as described in the parties' contract is asfollows:Article 8 Grievance Procedure(a) Should differences arise between the Companyand the Union or a covered employee as to the237 NLRB No. 83567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeaning and application of the terms of this Agree-ment, there shall be no strike, slowdown, or lock outbecause of such differences, but they shall be settledin the following manner:1. Between the aggrieved employee or employees andthe superintendent or Plant Manger.2. If not satisfactorily adjusted, said grievance shall bereduced in writing and signed by the employee oremployees involved, and one copy given to the su-perintendent or Plant Manager by either the em-ployee or shop steward. Said grievance shall specifi-cally designate the section of the contract violated.The grievance shall then be discussed between theshop steward and the superintendent or another of-ficially designated representative of the Company.3. If not satisfactorily adjusted, said grievance shallthen be discussed between the Chief Shop Stewardand the Manager of Labor Relations and Safety.4. If still not satisfactorily adjusted, said grievanceshall then be discussed between representatives ofthe Union and the Manager of Labor Relations andSafety of the Company.5. If still not satisfactorily adjusted, the grievanceshall then be taken up in accordance with the Arbi-tration Clause.(b) Failure of the grieving party to give notice in writ-ing to the other within seven (7) days after the griev-ance occurs shall automatically constitute a waiverof such grievance.The Broderson GrievanceOn Thursday, August 4, 1977, about 12:30 p.m.. the mix-er truck which employee Scott Brodersen was driving over-turned. About 4:30 p.m. that afternoon, Brodersen was in-formed by the Company's labor relations manager. R. W.Carty, that he should not return to work until Tuesday. bywhich time the Company would have decided what actionit would take against him because of the accident. On thesame afternoon, August 4, Clarron Render, the ('ompany'svice president in charge of operations, visited the site of theaccident and later that day in a conference with C'arty adecision was reached to discharge Brodersen. When Bro-dersen returned to the plant on Tuesday, August 9, he wasgiven a discharge notice which is dated August 4, 1977. andwhich states: "On August 4, 1977 you violated the follow-ing company rule: Work Rules Par. l(a} Major C('hargeableAccident. Your conduct was not in keeping with efficientoperation and we therefore find it necessary to dischargeyou."Brodersen testified that in the evening of August 9 heand union shop steward Ted Barkley met with Carty in thelatter's office. The accident was discussed and Carty statedthat he was firm in his decision regarding Brodersen's dis-charge. According to Brodersen a grievance was then filedwith the Company.'"We had to write it out on paper andgive Mr. Carty, you know, write down while I \was filing theIf Brodersen filed a written grievanc e )on August 9 it was Il tel s whetherthe effective date of his discharge wa is August 4 or August 9.grievance and Ted had a copy and Carty had a copy." Thisis all the evidence in the record relating to the preparationof the grievance and its delivery to the Company. AlthoughBrodersen testified that a copy of the grievance was givento Carty and a copy was retained by shop steward TedBarkley. the grievance allegedly prepared by Brodersenwas not introduced in evidence and no explanation wasoffered by General Counsel as to why a copy of the writtengrievance was not offered in evidence.2On August 10 union business agent Albert Doby mailedto the Company the following letter which the Companyreceived on August 15:This is to advise you that Local Union 639 is in dis-agreement with the action taken against Scott R. Bro-dersen on August 4. 1977.According to our current agreement this is an offi-cial protest.It is noted that this letter makes no reference to any writtengrievance having been filed on behalf of Brodersen. Also,the letter does not meet the contract's requirements of awritten grievance.On August 17, the Company's attorney, Joel I. Keiler,mailed a letter to Doby which, after discussing other mat-ters, states:I also understand that a grievance has been filed con-cerning Scott Brodersen. Would you please send acopy' of that grievance to me.This request was not acknowledged or complied with.On August 22. representatives of the Union, includingDoby and Brodersen, met with representatives of the Com-pany. including Carty, at which time the discharge of Bro-dersen was discussed. On August 23, Carty wrote to Dobyinforming Doby that the Company's decision in respect tothe discharge of Scott Brodersen stood. In response, onAugust 24, Doby wrote to Cart) that the Union would takethe matter of the discharge of Scott Brodersen to arbitra-tion.The Union thereupon filed with the Director, Arbitra-tion Services, of the Federal Mediation and ConciliationService a request for a panel of arbitrators. No panel hasbeen selected because the Company has refused to partici-pate in the arbitration. On September 6. Company attorneyKeiler wrote to Doby. in pertinent part as follows:I sought a copy of the grievance in the Broderson [sic]case since the one I had obtained from my client wasnot filed within the time limits of the grievance proce-dure clause in the collective bargaining agreement(Article 8). Therefore. since the grieving party has au-tomatically waived the grievance, it is our positionthat there is no dispute to arbitrate?Iti, co ntra,il with the case of Joseph Woodward. who also filed agiievac.ie 'ith the ( orpans. A cop) of Woodward's grievance was intro-duced in eCidelnce by (tenoral (Counsel.I KeilCl- as not asked hs General Counsel to produce the cop) of thegriesance tto which he refers in his letter. nor was Keiler called upon by theGieneral ( ounsel. a.s wilness or otherwise. to explain the reference If av.rittent gtliesance had heen filed on August 9 and if that is the grievance tovwhich rclercnce is mtade in Keiler's letter then the grievance was timel) evenuith respect to the Atugust 4 date so that there would have been no reasonfor Ketilr to refer to the grievance as having been untimely filed.568 VIRGINIA CONCRETE CO. INC6The second step of the grievance procedure under theparties' contract requires that the grievance (I) shall bereduced to writing, (2) shall be signed b' the emplo)ee oremployees involved. (31 shall be copied and a copy given tothe superintendent or plant manager, and (4) shall specifi-cally designate the section of the contract Xiolated. IFheagreement further provides that failure of the grie, ing par-ty to give notice in writing to the other within 7 das afterthe grievance occurs shall automatically constitute a wai erof such grievance. Here the question is not whether noticewas given within 7 days, despite Keiler's September 6 let-ter, but whether any grievance in accordance with theterms of the contract was prepared and given to the Com-pany. The only evidence in the record that a grievance isasfiled is the testimony of Brodersen quoted aboxe. It is sig-nificant that union steward Ted Barkle'. who wlas presentwhen Brodersen allegedly prepared his grievance and de-livered it to Carty. was not called upon to testif,,. Also.although attorney Keiler requested Dobh to send him acopy of the grievance, Doby not only did not complx withthe request but did not even acknowledge it. Finall,. andmore important, a copy of the grievance was not intro-duced into evidence. I find that General Counsel has notproved that a written grievance regarding the discharge ofScott Brodersen was prepared and given to the Cornmpan,which under the parties' agreement is a requirement thatmust be fulfilled before a grievance may be brought toarbitration. Accordingly, I shall dismiss the allegations ofthe complaint that the Company has refused to bargaincollectively with the Union by reason of its refusal to coop-erate with the Union in arbitrating the matter of the dis-charge of Scott Brodersen.The Woodward GrievanceThe remaining allegations of the complaint depend fortheir proof entirely upon the testimony of Joseph Wood-ward concerning conversations with Clarron Render andCharles Shepherdson. vice presidents of the CompanN. Allincriminatory aspects of Woodward's testimon` was eitherdenied or explained by Render and Shepherdson. Accord-ingly, whether these allegations of the complaint are sus-tained or fall turn upon whether Woodward or Render andShepherdson is credited. The testimony of Woodward wasentirely uncorroborated. In the one instance where corrob-oration was possible it was not provided. There was agrievance meeting held on September 12 at which, amongothers, were present Woodward and union business agentAlbert Doby. Woodward testified that at that meeting "Iasked [Clarron Render] at the time why he was throwingup to us about hiring a private contractor to come in anddo our work if we don't go along with the program. .. Hesaid I did quote that but I didn't mean in them type ofwords." No reference to this statement is contained in thepretrial affidax it which Woodward furnished the Board,and also Dobh who testified as to what was said at theSeptember 12 meeting did not corroborate Woodward inregaird to the quoted subject. On the other hand. not onlywas the testimon' of Render and Shepherdson mutuallycorroboratie wMhere both were present but objecti'e cor-roboliltioll ,ls;s alsto furnished to support other testimonvhb Shepherdson.(<ieneCal C(ounsel argues that to believe the testimon` ofRender and Shepherdson "the administrative law judgemust beliexe that Joseph Woodward conjured much of thedetails of his testimony out of thin air. This is unlikelysince WVoodwalrd is still employed bh the Company anddepends upon the Employer for his livelihood." However.Joseph Woodward's brother, who was a former employeeof the Compan\. is presently employed as a representativehb the L nion. I his could give Joseph Woodward a sense ofsecurit, that other emplohyees might not have. Also, if onewere to indulge in speculation. it is not improbable that.oseph soodlward had manN conversations with his broth-er about conditions of employment at the Company andirritations to which he was subject and with the sympa-thetic encouragement of his brother, after a period of time..Joseph \VWoodward's recollection of what in fact had oc-curred mia have become distorted. I do not agree withGeneral (Counsel that the testimony of Woodward must becredited because it is unlikely that he "conjured much ofthe details of his testimony out of thin air." I am of theopinion that Render and Shepherdson, whose testimonywas direct and forthright, were more reliable witnessesthan Joseph WVoodwuard. and I credit their testimons. Ac-cordingl. I do not credit the incriminatory testimony giv-en b' (General C ounsel's witness Joseph Woodward and,therefore. find that the allegations of the complaint relatingto Joseph Wolodward have not been proved.CON(' t SION ()I I.AWRespondent has not engaged in the violations of the Actalleged in the complaint.Upon the foregoing findings of fact, conclusion of law,and the entire record in this proceeding. and pursuant toSection 10(c) of the Act, I hereby issue the following rec-om mendeld:ORDER 4The complaint is dismissed in its entirety.in the cevnt no excepions iare filed is prosided h, Sec 1024 of theRules .ind Reuih.,m o I he Naill.l I.ihiabor Rela.ions Board. the flndms.hI.h -.a lia Fi l rv. rlillcrided Order herein shall. as presidced in Sec1(l) 4 oIf the RulCI Iad Regll.ltu ns. e adopled hs the Boald and becotle,1t flnli llis. dlltl. orl ;1ri t Order. and all ohltcons thereto shill hedIemed '.ti sel fio All p, Irpesc0569